Citation Nr: 1702778	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-47 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to December 3, 2014, and in excess of 40 percent since December 3, 2014, for service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2013, the Veteran's increased rating claim was remanded in order to afford the Veteran a hearing before the Board.  

The Veteran later testified at a hearing before the Board in June 2013.  

In June 2014, the Veteran's increased rating claim and the claim for a TDIU were remanded for additional development.  

As noted in the June 2014 remand, the Veteran also raised a claim for reconsideration of an earlier effective date determination at his June 2013 hearing that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, correspondence provided by the Veteran in February 2012 may also be construed as raising service connection claims for hypertension, sleep apnea, degenerative joint disease, reflux disease, fibromyalgia, chronic fatigue, hyperlipidemia, anxiety, and depression that have not been adjudicated by the AOJ.   Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

In a January 2015 supplemental statement of the case, the Veteran was granted a 40 percent rating for headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness, effective December 3, 2014.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to December 3, 2014, the Veteran's service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness were not manifested by constant, or nearly so, symptoms of widespread musculoskeletal pain and tender points, and these symptoms were not shown to be refractory to therapy.

2.  Since December 3, 2014, the Veteran is in receipt of the highest schedular rating possible under the applicable rating criteria for service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness.  

3.  The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to December 3, 2014, the rating criteria for an evaluation in excess of 20 percent for headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Codes 8850-5025 (2015).

2.  The criteria for a rating in excess of 40 percent for headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.71a Diagnostic Codes 8850-5025 (2015).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran testified at hearing before the Board in June 2013.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

With regard to the claims being decided herein, the Board remanded the claims to obtain any additional treatment records identified by the Veteran and to obtain an additional VA examination.  The AOJ obtained additional VA and private treatment records and afforded the Veteran an additional VA examination.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Historically, the Veteran submitted a claim for an increased rating for his service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness in February 2009.  The claim was denied in a January 2010 rating decision.  Later, in a January 2015 supplemental statement of the case, the Veteran was granted a 40 percent rating for headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness, effective December 3, 2014, pursuant to Diagnostic Codes 8850-5025.  38 C.F.R. § 4.71a.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  Esteban v. Brown, 6 Vet. App. 259 (1994).  A separate rating, however, must be based upon additional disability.  

VA rating resources provide instructions for the application of an analogous rating for an undiagnosed illness.  See VA Adjudication Procedure Manual (M21-1MR), part IV, subpart ii, chapter 2, section D, subsection 16.  The function affected, anatomical localization, or symptomatology of an undiagnosed illness cannot be analogous if rating criteria require objective evidence of a diagnosed disability.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  A disorder unlisted in the rating schedule may be evaluated under a listing for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Under Diagnostic Code 5025 (fibrositis, primary fibromyalgia syndrome), a 20 percent rating is assigned for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms when those symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 rating is assigned for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms when those symptoms are constant, or nearly so, and are refractory to therapy.  A note to the Diagnostic Code indicates that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a  Diagnostic Code 5025 (2015).

At a March 2009 VA examination, the Veteran indicated that he does not have fibromyalgia.  He endorsed incapacitating headaches two to three times per month with nausea, retro-orbital pressure, and occasional radiation to one ear or the other.  He also endorsed emesis.  He indicated that he was not on migraine therapy or treatment.  He reported being "jittery" and "anxious."  He denied stiffness and weakness of the extremities and back.  He reported intermittent constipation and diarrhea but prominently diarrhea with bloating.  He reported sleep difficulty but noted that he had recently been diagnosed with obstructive sleep apnea (OSA) and was prescribed a CPAP machine which the Veteran said he could not use due to feeling like he was suffocating.  He was treated with Valium and Provigil.  He denied continuous treatment for fibromyalgia.  Physical examination revealed that the Veteran was jittery and talkative.  His abdomen was soft and round without hepatosplenomegaly and no masses.  Bowel sounds were positive.  The examiner reported that the Veteran did not have fibromyalgia and indicated that the Veteran did not have trigger or tender points and had 5/5 muscle strength in involved areas.  He diagnosed obstructive sleep apnea, anxiety, insomnia with daytime somnolence, more likely than not secondary to under-treated OSA, and headaches.  

Associated with the claims file is a statement from T. O., M.D., dated in April 2010.  Dr. O. indicated that the Veteran had diagnoses of hypertension, sleep apnea, chronic headaches, degenerative joint disease, reflux disease, posttraumatic stress disorder (PTSD), fibromyalgia, chronic fatigue, hyperlipidemia, insomnia, and anxiety/depression.  Dr. O. reported that the Veteran was on multiple medications for his medical conditions.  He reported that the Veteran had chronic headaches secondary to sleep apnea.  He concluded that the Veteran had been seen multiple times for complaints of chronic fatigue, sleep disturbance, anxiety/depression, PTSD, and widespread pain secondary to fibromyalgia.  

VA treatment records associated with the claims file reflect that paresthesia, myalgia, and migraines were listed as active problems.  In August 2010, the Veteran reported posterior neck pain and generalized aching and migraines.  He was prescribed Methocarbamol for chronic neck pain and advised to limit his use of Motrin for migraines and use Fioricet as needed for flare-ups.  In January 2011, the Veteran was examined for a report of ongoing generalized myalgia.  He was assessed with fibromyalgia.  Methocarbamol was reported to be ineffective.  He was treated with Valium and Gabapentin.

At a January 2012 VA examination, the Veteran reported that he was previously a successful sales manager but had to quit due to job stress and multiple somatic symptoms that started during service and have worsened.  At the time of the examination, the Veteran was reported to be a full-time student.  The Veteran indicated that his OSA symptoms had improved with the use of a CPAP machine.  The examiner indicated that OSA did not have any effect on his usual occupation.  The Veteran endorsed intermittent abdominal cramps associated with frequent bowel movements or constipation lasting one day occurring one to two weeks a month lasting one day.  The examiner indicated that the Veteran's abdominal issues did not have any effect on his usual occupation.  The Veteran reported intermittent cervical neck pain with left shoulder radiation and tingling of the left arm to the left thumb and index finger and mild low back pain without radiation.  The examiner indicated that cervical and lumbar spine pain did not have any effect on his usual occupation.  The Veteran endorsed intermittent arthralgias of the shoulders, knees, and ankles.  The examiner indicated that the Veteran's arthralgias did not have any impact on his usual occupation.  The Veteran reported mild chronic daily tension type headaches and once per month incapacitating severe migraine headaches.  The examiner noted that the migraine headaches had significant effects on his usual occupation resulting in the Veteran missing work when he has a migraine.  He had not missed any days of work due to headaches in the prior twelve months.  Physical examination of the musculoskeletal system revealed no abnormalities of the hands, feet, joints, or muscles.  Examination of the extremities was normal.  Neurological examination was normal with normal motor testing.  Sensory testing was intact to pain, light touch, vibratory sense, and position in all four extremities.  Deep tendon reflexes were normal at knee jerks, ankle jerks, biceps, triceps, and brachioradialis.  Psychiatric examination revealed normal mood, behavior, and comprehension.  The Veteran had no difficulty following directions and did not display any abnormal behavior or hallucinations.  Examination of the cervical and lumbar spine was normal with pain with extension of the neck with radiation to the left shoulder and left arm and no objective evidence of pain on range of motion testing of the thoracolumbar spine.  Examination of the knees, ankles, shoulders, elbow/forearm, and wrists was normal.  The examiner diagnosed the Veteran with hypertension, migraine headaches, degenerative disc disease of the cervical spine, degenerative disc disease of the thoracic-lumbar spine, irritable bowel syndrome, and chronic fatigue with myalgias and arthralgias which were noted to be symptoms of an undiagnosed illness.  

At a January 2012 VA mental disorders examination, no psychiatric disorders were diagnosed.  The Veteran reported sleeping only four or five hours per night with a CPAP and mild irritability.  He indicated that he was a full-time college student and worked in real estate.  

Associated with the claims file is a May 2012 statement from the Veteran's VA practitioner which indicates that the Veteran was treated for pain and associated symptoms for the past two years.  She noted that he has difficulty with yard work, exercise, and pleasurable physical activities due to back and neck problems.  

At a June 2013 hearing, the Veteran and his spouse indicated that the most recent VA examiner did not provide an adequate examination.  The Veteran's spouse noted that the Veteran has a diagnosis of PTSD, migraine headaches, irritable bowel syndrome (IBS), hypertension, sleep apnea, degenerative joint disease reflux disease, fibromyalgia, chrome fatigue, hyperlipidemia, insomnia, and anxiety and depression.  The Veteran reported that he was capable of doing things around the house like mowing the lawn but he had pain for many days after.  His representative noted that the Veteran had constant symptoms and was treated with physical therapy, massage, and acupuncture.  She noted that the Veteran used medication which helped somewhat but the Veteran had good days and bad days.  

Associated with the claims file is a June 2013 letter from the Veteran's treating practitioner at VA.  The practitioner indicated that the Veteran had a diagnosis of fibromyalgia and experiences chronic generalized myalgias, arthralgias, headaches, insomnia, muscle twitches, and sleep disturbances.  She indicated that the Veteran strives to function at a high level despite his symptoms.  

At a December 2014 VA examination, the Veteran reported a history of IBS, fibromyalgia, migraine headaches, and depression and anxiety.  The Veteran reported that his migraines occurred once every two months and were prostrating in nature during those times.  The examiner indicated that the Veteran could not work when he has his migraine headaches with photophobia and gastrointestinal problems once every other month.  He indicated that he has diffuse arthralgias and myalgias "all over" and treated those symptoms with a personal massager, topical analgesics, and a heating pad and Gabapentin, Naprosyn, and Hydrocodone.  The examiner indicated that the Veteran's fibromyalgia symptoms were constant or near constant and were not refractory to therapy.  The Veteran endorsed widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, paresthesias, depression, and anxiety.  The Veteran also had tender points for pain in eight areas of his body.  The examiner indicated that the Veteran's fibromyalgia fatigue and pain often limit his physical abilities to perform traditional work tasks.  The Veteran endorsed dizziness and gastrointestinal symptoms to include constipation.  He reported that he had IBS since 1995.  The examiner reported that the Veteran's intestinal condition did not impact his ability to work.  The examiner concluded that the Veteran's service-connected disability was manifested by widespread musculoskeletal pain and tender points, headache, stomach pain and other gastrointestinal symptoms with constipation, fatigue, forgetfulness, and nervousness/anxiety.  The examiner noted that dizziness, back pain, chest pain, sinus congestion, and skin conditions were unrelated to the service-connected disability.  

As an initial matter, the Board notes that the Veteran was granted service connection for PTSD and tinnitus in a January 2015 rating decision.  

With regard to the Veteran's service-connected undiagnosed illness symptoms for the period prior to December 3, 2014, the evidence as reported above does not reflect that the Veteran's headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness were manifested by nearly constant symptoms which are refractory to therapy.  In this regard, the results of the March 2009 VA examination revealed that the Veteran did not have trigger or tender points.  The January 2012 VA examination revealed that the Veteran reported intermittent cervical neck pain and mild low back pain, arthralgias of the shoulders, knees, and ankles, and mild chronic daily tension type headaches and once per month incapacitating severe migraine headaches.  Further, at the June 2013 hearing, the Veteran's symptoms for this period were reported to be constant but that there was some relief from various treatments including physical therapy, massage, and acupuncture.  The Veteran was also noted to be able to function with the use of treatment.  Consequently, the evidence during the relevant time period does not reflect that the Veteran's fibromyalgia symptoms were constant and refractory to therapy.  Even considering the testimony indicating that the Veteran's symptoms were constant, the evidence does not reflect that the symptoms were refractory to therapy.  In sum, the evidence as reported above does not reveal that the Veteran's undiagnosed illness symptoms warrant a rating in excess of 20 percent prior to December 3, 2014.  

For the period since December 3, 2014, with the RO's assignment of a 40 percent rating for this disability, the Veteran is now in receipt of the maximum schedular rating for headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness.  

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321 (b)(1) (2015).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (b)(1) (2015).

The Board finds that referral for extraschedular consideration is not warranted in this case.  The evidence of record does not reflect that the Veteran's service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness are not adequately contemplated by the available schedular ratings or that the disability presents an exceptional or unusual picture with such related factors as marked interfere with the Veteran's employment or frequent periods of hospitalization.   A higher schedular rating is assigned for symptoms which are constant and refractory to therapy, which has not been demonstrated prior to December 3, 2014.  Since December 3, 2014, the Veteran was in receipt of the highest schedular rating available.  None of the examiners of record have indicated that the Veteran's service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness markedly interfered with his employment.  The Board acknowledges that some of the symptomatology had significant effects on the Veteran's employment duties.  However, none of the examiners of record concluded that the headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness resulted in marked interference with employment.  Moreover, the service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness has not required frequent periods of hospitalization.  The Board concludes that the manifestations of the Veteran's disability are not exceptional and the schedular evaluations inadequate.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met.  38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

Historically, in statements provided during a January 2012 VA examination the Veteran asserted that he had stopped work because of stress and increased physical symptoms that seemed to have developed at the end of his military service.  The claim for a TDIU was thereafter considered as part of the increased rating issue on appeal.  

A total rating for compensation may also be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2015).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16 (b). 

A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2015).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

At the January 2012 VA examination, the Veteran reported that he had to quit his job as a successful sales manager due to his service-connected fibromyalgia.  He was noted to be a full-time college student and he indicated that he worked in real estate at the psychiatric examination.  

At the December 2014 VA examination, the Veteran reported that he had worked at a car dealership for nineteen years and was currently working as a correctional case manager at a correctional facility.  

A review of the record reveals that service connection has been established for PTSD (70 percent from February 10, 2012), headaches, stiffness and pain in joints gastrointestinal problems loss of energy, forgetfulness, and nervousness due to an undiagnosed illness (20 percent from November 2, 1994, and 40 percent from December 3, 2014), acne of the face (10 percent from June 14, 1991), bilateral tinnitus (10 percent from December 16, 2014), allergic rhinitis (noncompensable from June 14, 1991), laceration, right forearm and wrist (noncompensable from June 14, 1991), kidney stones with back pain (noncompensable from September 1, 1999, and 10 percent from June 14, 1991), and post-operative right inguinal hernia (noncompendable from December 1, 2007).  A combined 30 percent rating has been assigned since September 1, 1999, a combined 80 percent rating has been assigned since December 10, 2012, and a combined 90 percent rating has been assigned since December 16, 2014.  The ratings prior to December 10, 2012, do not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16 (a), with two or more other service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling, or one disability rated 60 percent or more.  The ratings assigned since December 10, 2012, satisfy the percentage criteria for TDIU under 38 C.F.R. § 4.16 (a).  

Although the Veteran indicated that he quit working because of his service-connected disabilities at the January 2012 VA examination, the Board finds there is no evidence of any unusual or exceptional circumstances related to his service-connected disabilities prior to December 10, 2012, that put his case outside the norm so as to warrant referral for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16 (b).  The Veteran indicated that he worked in real estate at the January 2012 VA examination.  Moreover, while the record shows that the percentage criteria for a TDIU under 38 C.F.R. § 4.16 (a) are met for the period from December 10, 2012, the Board finds that the evidence does not demonstrate that the Veteran is unable to obtain or maintain gainful employment as a result of service-connected disabilities.  In fact, at the most recent examination, the Veteran is shown to be employed full-time as a correctional case manager and no evidence has been provided indicating that his employment is not substantially gainful.  

In summary, the evidence demonstrating that the Veteran is presently employed and the opinions of examiners as reported above are found to be persuasive.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


ORDER

Entitlement to a rating in excess of 20 percent prior to December 3, 2014, and as 40 percent since December 3, 2014, for service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness is denied.  

Entitlement to a TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


